Citation Nr: 0528284	
Decision Date: 10/20/05    Archive Date: 11/01/05

DOCKET NO.  00-05 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating in excess of 30 percent for acne 
scarring and acne vulgaris.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

D. A. Saadat




INTRODUCTION

The veteran had active military service from May 1969 to 
April 1971.

This claim comes to the Board of Veterans' Appeals (Board) 
from a July 1999 rating decision and was previously remanded 
in March 2004.  


FINDING OF FACT

The veteran's acne scarring and acne vulgaris has been 
manifested by rare complaints of itching and rash, which are 
treated successfully with cream; there is no evidence of 
extensive exfoliation, crusting, systemic or nervous 
manifestations; the condition is not exceptionally repugnant; 
the acne scarring was most recently described as superficial, 
it does not cause limitation of motion; nor is it productive 
of visible or palpable tissue loss or asymmetry of features 
or two or three characteristics of disfigurement; and the 
condition has not required hospitalization or markedly 
interfered with the veteran's employment.   


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for acne 
scarring and acne vulgaris have not been met.  38 U.S.C.A. §§ 
110, 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.951, 4.1, 
4.2, 4.7, 4.25, 4.118, Diagnostic Codes 7800, 7801, 7806, 
7828 (as in effect prior to and from August 30, 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to assist, and provides an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).

VCAA notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

VA provided the veteran VCAA notice via a July 2004 letter, 
which specifically advised him of the first, second, third, 
and fourth elements required by Pelegrini II.  Although VCAA 
notice was provided after the initial adjudication in July 
1999 (which was, of course, prior to the passage of the 
VCAA), this is harmless error and the veteran is not 
prejudiced thereby.  VCAA notice was sent in July 2004 and 
the RO readjudicated his claim in a May 2005 supplemental 
statement of the case (which also contained the complete text 
of 38 C.F.R. § 3.159).  Moreover, he has been provided every 
opportunity to submit evidence, argue for his claim, and 
respond to VA notices.  

VA has also fulfilled the duty to assist.  VA medical records 
are in the claims file and the veteran has not indicated that 
there are any other treatment records outstanding.  He was 
afforded VA examinations in November 1993, February 1995, 
March 1999, and April 2005 (and the reports of these 
examinations are in the claims file).  

VA has satisfied its duties to notify and assist in 
accordance with the VCAA, and additional development efforts 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  Therefore, the veteran will not be prejudiced by 
the Board's adjudication of his claim.  

II.  Claim for increased rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  Each disability must be viewed in 
relation to its history and there must be emphasis upon the 
limitation of activity imposed by the disabling condition.  
Examination reports are to be interpreted in light of the 
whole recorded history, and each disability must be 
considered from the point of view of the veteran working or 
seeking work.  Where there is a question as to which of two 
disability evaluations shall be applied, the higher 
evaluation is to be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is to be assigned.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.1, 4.2, 4.7. 

The veteran's skin disability (acne scarring and acne 
vulgaris) has been rated by analogy as 30 percent disabling 
under Diagnostic Code 7806, pertaining to eczema.  This 
rating has been in effect for over 30 years, and is protected 
from being reduced.  38 U.S.C.A. § 110; 38 C.F.R. § 3.951.  
During this appeal (which has been pending since February 
1993) revisions were made to this rating code as well as 
other criteria for evaluating skin disabilities.  The veteran 
was made aware that the skin rating criteria had been revised 
in the May 2005 supplemental statement of the case.  He is 
entitled to the rating criteria most favorable to him, 
although the new criteria may be applied only to the time 
after their effective date.  VAOPGCPREC 3-2000; Karnas v. 
Derwinski, 1 Vet. App. 308 (1990).  

Under the rating criteria effective prior to August 30, 2002, 
eczema with ulceration or extensive exfoliation or crusting, 
and systemic or nervous manifestations, or when exceptionally 
repugnant, is rated as 50 percent disabling.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (as in effect prior to August 
30, 2002).  

Because the veteran's disability includes (in part) the skin 
of his face and neck, the prior rating criteria of Diagnostic 
Code 7800 ("Scars, disfiguring, head, face or neck") must 
also be considered.  Here, a 50 percent rating is warranted 
for complete or exceptionally repugnant deformity of one side 
of face or marked or repugnant bilateral disfigurement.  38 
C.F.R. § 4.118, Diagnostic Code 7806 (as in effect prior to 
August 30, 2002).  

The veteran is not entitled to a rating in excess of 30 
percent under the prior criteria, however.  He sought VA 
outpatient treatment in September 1992, for a three-week 
history of rash in the arms and back area and examination 
revealed scattered areas of slightly round and elevated 
erythema.  There was no edema.  At a consultation 
subsequently in September 1992, the skin condition had 
subsided and no pathologic findings were made.  

At a November 1993 VA examination, he complained about 
scarring and generalized itching of his hands while conceding 
that his acne was inactive.  Examination revealed severe, 
deep scarring of the face and atrophic scars on the chest and 
back.  No skin lesions could explain his itching (there were 
no lesions on his hands, for example).  He sought VA 
outpatient treatment in March 1994 for eczema and dry skin.  
At a February 1995 VA examination, he had multiple residual 
hyperpigmented skin lesions over his back and acneiform 
pitting scarring of the face.  

At a March 1999 VA examination, he said that creams had 
improved his acne over the years, but reported he had had 
some recurrences recently.  He denied any pruritus or pain.  
The examiner noted multiple "ice pick" scars on the cheeks 
and irregular and inflammatory papules on the right temple.  
The veteran's acne scarring was described as being moderate, 
while the acne vulgaris was diagnosed as being "by history" 
(suggesting that it was not actually seen on examination).  
At a September 2000 VA outpatient visit, he was noted to have 
small, brownish warts on his left mid thigh and central to 
mid-nasal region.

In June 2002, he sought VA outpatient treatment for a two-
week history of pruriginous lesions on the chest, abdomen, 
and buttocks (worse at night).  On examination, an excoriated 
lesion of the anterior trunk was noted, but there was no 
dryness.  No lesions of the head or ears were noted, nor any 
nodules of the neck. 

At the April 2005 VA examination, the veteran denied any acne 
inflammatory activity in many years.  He did not use any 
current treatment and had no current symptoms other than 
scarring.  Examination revealed multiple punctate scars with 
a 1- to 2-mm. depression, each scar measuring approximately 3 
mm. in diameter over the entire face, neck, back, upper 
thorax to xiphoid process, and bilateral upper arms to the 
elbows bilaterally.  According to the examiner, this 
corresponded to approximately 35 percent of total body 
surface area and 100 percent of the face and neck.  There was 
no pain from the scars or adherence to underlying tissue; all 
the scars were stable.  The texture of the skin was irregular 
and there was depression of the surface contour of each scar 
on application.  

The scars were so numerous the examiner could not describe 
them individually.  He did note that they were superficial 
without underlying soft tissue damage and that there was no 
inflammation, edema, keloid formation, induration or 
inflexibility.  The scarring was hypopigmented as compared to 
the normal areas of skin, but there was no gross distortion 
or asymmetry of any facial feature.  The scarring did not 
cause any limitation of motion or function, and there was no 
evidence of active acne pustules or erythema.  

A single color photograph of the veteran's face and shoulders 
was taken and this has been reviewed by the Board.  According 
to the examiner, it was difficult to see the scarring in the 
picture because of the poor quality of the camera.  However, 
the examiner commented that a slight amount of punctate 
lesions could be seen particularly over the chin.  This was 
apparently representative of the scarring throughout the 
face, neck, shoulders, upper thorax anteriorly, and entire 
posterior thorax.   

Thus, while the veteran has had occasional flare-ups of rash 
for which he has sought - rarely - outpatient treatment and 
used creams, the evidence simply does not reflect any 
ulceration, extensive exfoliation, crusting, or systemic or 
nervous manifestations.  His condition was never described as 
being repugnant or causing marked deformity.  It certainly 
has not required him to seek VA treatment often.  Following 
his June 2002 VA outpatient setting, the veteran did not 
again complain of his skin condition in a clinical setting 
until his April 2005 VA examination.  The report of this 
examination again fails to reflect manifestations which would 
warrant a rating in excess of 30 percent under the prior 
rating criteria.

Under the criteria effective beginning on August 30, 2002, 
there is a specific diagnostic code to evaluate acne.  Since 
this has a maximum rating of 30 percent, it is clear that its 
application to the veteran's claim would not benefit him.  
Likewise, because there is this specific diagnostic code for 
acne, application of the new diagnostic code for eczema is 
not appropriate.  

Under the revised Diagnostic Code 7800, for disfigurement of 
the head, face or neck, a 50 percent rating is warranted for 
visible or palpable tissue loss and either gross distortion 
or asymmetry of two features or paired sets of features 
(nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement.  38 C.F.R. § 4.118, 
Diagnostic Code 7800 (as in effect beginning on August 30, 
2002).  

The eight characteristics of disfigurement are: skin 
indurated and inflexible in an area exceeding six square 
inches; underlying soft tissue missing in an area exceeding 
six square inches; skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area exceeding six square 
inches; skin hypo- or hyperpigmented in an area exceeding six 
square inches; scar adherent to the underlying tissue; 
surface contour of scar elevated or depressed on palpation; 
scar at least one-quarter inch in length; or scar five or 
more inches in length.  38 C.F.R. § 4.118, Diagnostic Code 
7800, Note (1) (as in effect beginning on August 30, 2002).

Under the revised Diagnostic Code 7801, scars, other than of 
the head, face, or neck, that are deep or that cause limited 
motion warrant a 40 percent rating if the area or areas 
exceed 144 square inches (929 sq. cm).  Scars in widely 
separated areas as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 38 C.F.R. 
§ 4.25.  A deep scar is one associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801(as in 
effect beginning on August 30, 2002).

While the evidence after August 2002, does indeed depict 
scarring on the veteran's face, it does not reflect gross 
distortion or asymmetry of two features or paired sets of 
features or more than two or three of the characteristics of 
disfigurement listed in the revised Diagnostic Code 7800.  
The veteran unquestionably has scarring on other parts of his 
body, but the remainder of the examination report fails to 
reflect scarring that is deep, or causes limitation of 
motion.  

The veteran has never been hospitalized for his skin 
disability and no evidence suggests this condition has 
prevented him from working.  Moreover, the existing schedular 
rating is already based upon the average impairment of 
earning capacity, and is intended to be considered from the 
point of view of the veteran working or seeking work.  A 
referral for consideration of an extraschedular rating is not 
warranted. 38 C.F.R. § 3.321(b)(1).

In summary, the preponderance of the evidence does not 
reflect that a rating in excess of 30 percent for acne 
scarring and acne vulgaris is warranted, under either 
the prior or revised criteria relating to skin disabilities.  
As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine is not applicable.  38 
U.S.C.A. § 5107(b).


ORDER

A rating in excess of 30 percent for acne scarring and acne 
vulgaris is denied.




	                        
____________________________________________
MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


